Citation Nr: 0111776	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  94-22 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke.  

2.  Entitlement to service connection for malaria.  

3.  Entitlement to service connection for residuals of a 
concussion.  

4.  Entitlement to service connection for pes planus.  

5.  Entitlement to service connection for a thyroid disorder.  

6.  Entitlement to service connection for arthritis of the 
spine.  

7.  Entitlement to a compensable evaluation for 
psychoneurosis.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1943 to December 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
(The Board notes that when some of these decisions were made, 
the RO was located at San Francisco.)  In these 
determinations, the RO denied the claims of service 
connection for residuals of a stroke, malaria, residuals of a 
concussion, pes planus, a thyroid disorder, and arthritis of 
the spine, and the claim for a compensable evaluation for the 
service-connected psychoneurosis.  The appellant disagreed 
and this appeal ensued.  The service-connection claims will 
be addressed in the Remand section of this decision.  


FINDINGS OF FACT

1.  With respect to the claim for a compensable evaluation 
for psychoneurosis, all available relevant evidence necessary 
for an equitable disposition of the appeal has been obtained 
by the RO.  

2.  Prior to September 1, 1998, the evidence indicates that 
the psychiatric symptomatology is related to a nonservice-
connected personality disorder.  

3.  As of September 1, 1998, the evidence indicates 
occupational and social impairment due to mild or transient 
symptoms reducing efficiency and task performance during 
periods of stress.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
psychoneurosis prior to September 1, 1998 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.125 to 4.132, 
Diagnostic Code 9410 (1990 to 1996); 38 C.F.R. §§ 4.1, 4.2, 
4.6, 4.125 to 4.130, Diagnostic Code 9410 (1997 to 2000).  

2.  The criteria for a 10 percent evaluation for 
psychoneurosis as of September 1, 1998 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.1, 4.2, 4.6, 4.125 to 4.130, Diagnostic Code 9410 (1997 
to 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served in the Navy at sea during World War II.  
In a July 1947 rating decision, the RO granted his claim of 
service connection for psychoneurosis and assigned it a 
noncompensable evaluation.  In July 1990 he filed this claim 
for a compensable evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities .  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the claim, or 
the evidence is in equipoise, the claim will be granted.  A 
claim will be denied only if the preponderance of the 
evidence is against the claim.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.7; Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  On the other 
hand, where entitlement to compensation has already been 
established, the appellant's disagreement with an assigned 
rating is a new claim for increase based on facts different 
from a prior final claim.  Suttman v. Brown, 5 Vet. App. 127, 
136 (1993).  See Proscelle, 2 Vet. App. at 631-32 (in a claim 
for increased rating, appellant claims the disability has 
increased in severity since a prior final decision).  In such 
claims, the present level of disability is of primary 
concern; although a review of the recorded history of a 
disability is required to make a more accurate evaluation, 
past medical reports do not have precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Before proceeding to the merits of the claim, the Board must 
address VA's duty to assist the appellant in the development 
of evidence pertinent to the appeal.  Recently enacted 
legislation eliminated the well-grounded-claim requirement 
and revised VA obligation to assist the appellant.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (effective November 9, 2000); compare 
38 U.S.C.A. § 5107 (West 1991) (setting forth duty to assist 
requirements effective prior to November 9, 2000).  Under 
these requirements, which are more beneficial to the 
appellant, VA must: provide the appellant with application 
forms and notify him of an incomplete application; provide 
him with notice of required information and evidence 
necessary to substantiate the claim; make reasonable efforts 
to assist him in obtaining evidence necessary to substantiate 
the claim; make every reasonable effort to obtain relevant 
records (including private, VA, and other Federal agency 
records) that are adequately identified; and, in appropriate 
cases, provide a medical examination or opinion when 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A).  

In this case, the RO issued various letters to the appellant 
identifying the evidence necessary to substantiate the claim.  
In addition, the RO issued him a statement of the case in 
July 1992 concerning this issue, as well as supplemental 
statements of the case in March 1994, April 1997, and October 
1999, and afforded him VA examinations in November 1991, July 
1993, and September 1998 to assess the severity of the 
service-connected psychoneurosis.  It also obtained various 
records of treatment at VA medical facilities, as identified 
by the appellant, and afforded him an opportunity to testify 
at a September 1996 hearing.  Based on this information, the 
Board finds that VA satisfied its duty to assist the 
appellant in the development of facts pertinent to the claim.  
On appellate review, the Board sees no areas in which further 
development may be fruitful.  

The evidence relevant to the appeal is as follows:

? VA examination in November 1991 indicated that the 
appellant complained of overwork and physical and 
verbal abuse aboard ship during his service in the 
Navy.  He recalled no specific trauma other than his 
ship being hit by a mine or shell, from which he 
claimed to have suffered a concussion.  He related that 
he was nervous and irritable, had a tremor and 
occasional dreams of his service, and experienced 
shortness of breath and pain in the left side of his 
body.  He noted he had occasional depression lasting 
two to three days and inability to concentrate.  Since 
his service - from which he derived resentment, anger, 
and feelings of exploitation and maltreatment - he 
worked as a journeyman painter through 1981, was active 
in local organizations and the Veterans of Foreign 
Wars, and enjoyed to company of his spouse, friends, 
children and grandchildren.  On examination, he was 
well groomed and mildly apprehensive, with appropriate 
affect, and there was no indication of sadness, 
tearing, anxiety, anger, hallucinations, or illusions.  
He was relatively engaging, had circumstantial thought 
processes, and over-elaborated his responses.  His 
thought content was without evidence of psychosis and 
he was without cognitive deficit.  In summary, the 
examiner explained that the appellant's intermittent 
anxiety in stressful situations did not appear as a 
panic disorder, nor did his symptoms meet the 
definition of generalized anxiety disorder.  The 
examiner reviewed the claims file, noted that his 
personality traits had not changed since service, and 
indicated that some evidence of anxiety neurosis in 
1947 had not been significantly disabling over the 
years in that he continued to work and did not seek 
treatment.  The diagnoses included narcissistic 
personality disorder.  The GAF score was 60, with 
moderate difficulty in social and occupational 
functioning on the basis of his personality disorder.  

? VA examination in July 1993 indicated that the 
appellant lived with his spouse of 44 years, talked 
with friends, and was active in his union hall.  He 
stated he was beaten in service, complained of 
nervousness, and avoided confrontation.  He was 
somewhat irritable, which reduced as the interview 
progressed.  There was no evidence of sadness, 
hallucinations, tearing, or illusions.  His speech was 
without pressure, his thought processes coherent, and 
his thought content without evidence of psychotic 
thinking.  He was without gross cognitive deficit.  The 
examiner summarized that the appellant was little 
different that as noted in the November 1991 VA 
examination.  There was no indication of anxiety 
neurosis, panic disorder, or depressive disorder at the 
time of service, although there was a personality 
disorder.  The diagnosis was narcissistic personality 
disorder and it was noted that he did not meet the 
criteria for diagnosis of a generalized anxiety 
disorder.  The GAF score was 60 with moderate 
difficulty in social and occupational functioning on 
the basis of his personality disorder.  

? At a hearing in September 1996, the appellant testified 
that he was prescribed medications by a private medical 
facility in treatment of his psychoneurosis.  
Transcript at 9.  Private clinical records obtained 
from that provider indicated that the appellant 
received medications for disorders other than 
psychoneurosis, but did not reveal any prescription for 
psychiatric medication.  

? VA examination on September 1, 1998 showed that the 
appellant complained of frequent recurring dreams of 
wartime events, nervousness, irritability, and 
increased startle response.  In response, he avoided 
war movies or ones with altercations.  It was noted 
that he lived with his wife and his second son, and had 
two other children and several grandchildren that he 
planned to continue being involved with.  He had not 
used nicotine or alcohol for the previous five years, 
although he drank heavily in the years after his 
service, and he enjoyed watching television and going 
to the Veterans of Foreign Wars for breakfast with his 
spouse.  He explained his daily routine as being up at 
5 a.m. after an occasional good night sleep, completion 
of personal hygiene chores, water therapy three times 
per week for residuals of a cerebrovascular accident, 
and then lunch, errands with his wife, talking on his 
ham radio, or fishing with his friends.  He noted that 
he did not take medications for his psychoneurosis, 
could no longer work as a painter because he is a 
"nervous wreck", and planned to travel.  The examiner 
summarized that the appellant had reduced cognitive 
abilities, often tangential and sometimes illogical.  
He focused on irrelevant details and had some symptoms 
of a personality disorder and post-traumatic stress 
disorder (PTSD), but it was not clear whether he 
qualified for a PTSD diagnosis.  He showed dependency 
traits in his relationship with his spouse and by his 
blame of the military for his medical problems.  The 
diagnoses included dementia-type process and lower 
intellectual quotient functioning, although not low 
enough to diagnosis formally.  He exhibited symptoms of 
anxiety, such as stuttering and nervousness, and had 
some anxiety symptoms consonant with some symptoms of 
PTSD, but he did not appear to qualify for the overall 
diagnosis of generalized anxiety disorder.  There were 
also traits of a personality disorder not otherwise 
specified.  The GAF score was 72 with little impairment 
due to psychiatric symptoms in the area of social and 
occupational functioning.  

The service-connected psychoneurosis disability is currently 
assigned a noncompensable evaluation pursuant to the criteria 
of Diagnostic Code 9410 for other and unspecified neurosis.  
Prior to November 7, 1996, the VA Schedule for Rating 
Disabilities called for the following rating levels with 
respect to psychoneurotic disorders:

        The attitudes of all contacts except the most 
intimate are            		100%   
         so adversely affected as to result in virtual 
isolation             
         in the community. Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes associated 
with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy resulting 
in              
         profound retreat from mature behavior. Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.
                       
        Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.
                                                         
        Less than criteria for the 30 percent, with emotional                        
	10%   
         tension or other evidence of anxiety productive of 
mild             
         social and industrial impairment.
                                   
        There are neurotic symptoms which may somewhat 
adversely             	 0%   
         affect relationships with others but which do not 
cause             
         impairment of working ability.                                      

38 C.F.R. § 4.132, Diagnostic Code 9410 (1990 to 1996).  The 
term "definite" in section 4.132 is "qualitative" in 
character, whereas the other terms were "quantitative" in 
character.  Hood v. Brown, 4 Vet. App. 301 (1993).  VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more that moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).   The 
terms "considerable" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1990 to 1996).  

The Board must apply the old version of the regulation, found 
at 38 C.F.R. §4.132 (1990 to 1996), to the facts preceding 
November 7, 1996.  VA O.G.C. Prec. Op. 3-2000 (Apr. 10, 
2000).  In applying the old version of the regulation to the 
facts of this case, the Board cannot conclude that the 
evidence warrants a compensable evaluation.  The VA examiner 
in November 1991 indicated that the appellant complained of 
nervousness, irritability, and occasional depression, and the 
examiner noted mild apprehension and intermittent anxiety.  
Similarly, the VA examination in July 1993 indicated that he 
complained of nervousness and irritability and avoided 
confrontation.  These findings suggest emotional tension or 
other evidence of anxiety that is productive of mild social 
and industrial impairment, the criteria for a compensable 
evaluation under the old version of the diagnostic criteria.  
However, those examiners also noted that the appellant had 
apparently full relationships with his wife, children, and 
grandchildren, without illusions, hallucinations, sadness, 
tearing, anger, psychotic thinking, or anxiety, and that he 
was engaging.  Both examinations diagnosed a personality 
disorder rather than anxiety, and assigned GAF scores of 60 
based solely on that personality disorder.  The disability 
under evaluation here is psychoneurosis, not a personality 
disorder for which service connection cannot be established.  
See 38 C.F.R. § 3.303(c).  The GAF scale reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV); Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  The scores of 60 
indicate "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)", in 
this case based entirely on his nonservice-connected 
personality disorder.  DSM-IV at 32.  The examiners did not 
indicate that any of the symptomatology noted was due to his 
service-connected psychoneurosis, and thus a compensable 
evaluation is not warranted based on application of the old 
version of the regulation to the facts preceding November 7, 
1996.  

On November 7, 1996, the VA amended the Schedule for Rating 
Disabilities with respect to certain psychiatric disorders in 
order to update the portion of the rating schedule addressing 
mental disorders, ensure that it used current medical 
terminology and unambiguous criteria, and reflected medical 
advances.  61 Fed. Reg. 52,695 (October 8, 1996).  On and 
after November 7, 1996, the Board must adjudicate the claim 
under the new criteria, found at 38 C.F.R. § 4.130 (1997 to 
2000).  DeSousa v. Gober , 10 Vet. App. 461, 465 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) (when 
regulation changes after a claim is filed but before 
administrative appeal process concludes, version more 
favorable applies effective the date of amendment); VA O.G.C. 
Prec. Op. 3-2000 (Apr. 10, 2000).  On and after November 7, 
1996, the pertinent provision read as follows:  

        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.

        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
      Occupational and social impairment due to mild or 
transient                   10%   
      symptoms which decrease work efficiency and ability to 
perform
      occupational tasks only during periods of significant 
stress, or; 
     symptoms controlled by continuous medication.
                                   
     A mental condition has been formally diagnosed, but 
symptoms             	 0%   
     are not severe enough either to interfere with 
occupational and
     social functioning or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9410 (1997 to 2000).  

In applying the new version of the regulation to the facts on 
and after November 7, 1996, the Board concludes that the 
evidence warrants a compensable evaluation based on the VA 
examination on September 1, 1998.  Prior to that examination, 
the evidence is silent as to any symptomatology.  The 
findings of the VA examination in July 1993, the most recent 
examination, and the appellant's testimony in September 1996, 
again suggests that the symptomatology correspond to the 
nonservice-connected personality disorder.  Thus, a 
compensable evaluation is not warranted prior to the 
September 1, 1998 VA examination.  That examination showed 
that the appellant complained of nervousness and irritability 
impacting on his work efficiency, reduced cognitive skills, 
and symptoms of anxiety and nervousness.  These findings are 
similar to those shown in the earlier examinations, but a 
significant difference here is the amended rating criteria 
for a 10 percent evaluation, which requires evidence of 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  
The examiner explained that the appellant exhibited symptoms 
of anxiety, a personality disorder, and PTSD, such as 
stuttering and nervousness, although there was not an overall 
diagnosis of generalized anxiety disorder or PTSD.  He 
assigned a GAF score of 72 indicating transient symptoms and 
"expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
DSM-IV at 32.  Most significantly, though, the examiner did 
not specifically link the GAF score to the diagnosis for a 
personality disorder, thereby suggesting that the symptoms 
described were at least partially due to other causes, such 
as the service-connected psychoneurosis.  

The GAF score of 72 suggests transient symptoms that have 
decreased the appellant's efficiency and ability to perform 
tasks during stressful periods.  Although the examiner on 
September 1, 1998 also stated that the appellant had little 
impairment due to psychiatric symptoms in the area of social 
and occupational functioning, the Board finds that the 
evidence for and against the claim seeking a compensable 
evaluation is in relative equipoise.  When there is an 
approximate balance of the positive and negative evidence 
regarding the merits of a claim, the benefit of the doubt is 
to be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
for a compensable evaluation prior to September 1, 1998, that 
the evidence supports a 10 percent evaluation for 
psychoneurosis effective September 1, 1998, and that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent thereafter.  


ORDER

A compensable evaluation for psychoneurosis prior to 
September 1, 1998 is denied.  

A 10 percent evaluation for psychoneurosis as of September 1, 
1998 is granted.  


REMAND

The appellant contends that service connection should be 
established for residuals of a stroke, malaria, residuals of 
a concussion, pes planus, a thyroid disorder, and arthritis 
of the spine.  

When the appellant filed his claim, the law and regulations 
in effect required him to reopen his claim and then submit 
competent evidence of a well-grounded, or plausible, claim 
before VA had a duty to assist him in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The RO in the rating decisions denied the claims 
involving residuals of a stroke, malaria, and residuals of a 
concussion as not well grounded, in accord with the law and 
regulations then in effect.  Recently, though, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), eliminating the 
requirement of submitting evidence of a well-grounded claim 
and extensively revising VA's duty to assist the appellant in 
this claim.  It is not unambiguously clear that further 
assistance by the VA to the appellant pursuant to this 
enactment would be unproductive.  

As for the claims involving pes planus, a thyroid disorder, 
and arthritis of the spine, the RO denied the claims on the 
merits.  However, since then the duty to assist obligation 
has changed, as noted above.  Under these requirements, which 
are more beneficial to the appellant, VA must: provide the 
appellant with application forms and notify him of an 
incomplete application; provide him with notice of required 
information and evidence necessary to substantiate the claim; 
make reasonable efforts to assist him in obtaining evidence 
necessary to substantiate the claim; make every reasonable 
effort to obtain relevant records (including private, VA, and 
other Federal agency records) that are adequately identified; 
and, in appropriate cases, provide a medical examination or 
opinion when necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (effective November 9, 
2000 and to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A); compare 38 U.S.C.A. § 5107 (West 1991) (setting 
forth duty to assist requirements effective prior to November 
9, 2000).  Specifically concerning all six service-connection 
claims herein at issue, the record does not show that the 
appellant has been afforded VA examinations to assess the 
nature and etiology of his claimed disabilities.  

The case is REMANDED for the following development:

1.  The RO should ensure that the record 
is fully developed prior to adjudication 
in accordance with the revised 
obligations set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  In 
accomplishing this development, the RO 
should ensure that all identifiable 
documentary evidence is obtained and that 
the appellant undergoes VA examinations 
(or the records are reviewed for opinions 
by appropriate medical specialists) to 
determine the nature and etiology of his 
claims disabilities.  All development 
attempted should be documented in the 
claims file and all applicable records 
obtained should be associated with the 
claims file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 



